DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendment to claim 20 to overcome rejection under 35 U.S.C. § 101 has been considered and is persuasive. The rejection is withdrawn.
Allowable Subject Matter
Claims 1, 3, 4, 6-10, 12, 13, 15-21 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: acquiring at least one of position information or attitude information of the augmented reality device; establishing a correspondence relation between brightness information and at least one of position information or attitude information; determining a brightness corresponding to the acquired at least one of the position information or the attitude information according to the established correspondence relation between brightness information and at least wherein establishing the correspondence relation between brightness information and at least one of position information or attitude information comprises: collecting an ambient brightness corresponding to the augmented reality device being at a position and/or at an attitude; determining brightness information of the augmented reality device matching the ambient brightness based on the collected ambient brightness; and storing a correspondence relation between the brightness information and the at least one of position information or attitude information corresponding to the position and/or the attitude.
The same rationale above applies to independent claim 10 for reciting similar limitation language. 
Regarding independent claim 21, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: acquiring at least one of position information or attitude information of the augmented reality device; determining a brightness corresponding to the acquired at least one of the position information or the attitude information according to an established correspondence relation between brightness information and at least one of position information or attitude information; controlling the augmented reality device to display at the brightness; receiving a brightness adjustment instruction from a user and adjusting the brightness of the augmented reality device according to the brightness adjustment instruction; and repeating the above step until a brightness confirmation instruction is received from the user, wherein the brightness adjustment instruction and the brightness confirmation instruction are user eye actions collected by the augmented reality device or operation instructions inputted by the user.
Therefore, the independent claims are allowable over the prior art. The corresponding dependent claims, if any, are also allowable, at least for the combination of additional limitations and the limitations listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982.  The examiner can normally be reached on 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619